DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Preliminary Formalities
The preliminary amendment filed 03/05/2020 has been noted – Amendments to the Abstract, Specification & Claims.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 17190855.1, filed on 09/13/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2020 & 11/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because the Abstract recites “It is described a method…” and appears to be make more sense if recited “A method…” Correction is required.  See MPEP § 608.01(b).
Claim Objections
Appropriate correction is required for the following informalities:  
Claim 1 recites “measuring at least one value of the temperature of air” and should recite “measuring at least one value of the temperature of air flow”;
Claim 3 recites “wherein the different positions …” and should recite “wherein the different positions of the surface of the blade …”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the recitation “a characteristic” is indefinite because the claim fails to clearly define those characteristic(s). The examiner suggest to include the limitations of Claim 2 to overcome the rejection. 
Moreover, the claim also recites:
A method for determining a characteristic of air flow close to a surface of a rotating blade of a wind turbine, the method comprising: measuring at least one value of the temperature of air close to the surface of the blade; and deriving the characteristic of the air flow based on the temperature value.
As recited, the claim does not recite any means how or what is performing the “determining”, “deriving” and “deriving” as recited. Therefore, it is unclear how the method “determines, measures & derives” as recited.  
Claims 2-10 are rejected based on their dependency from Claim 1.
Regarding Claim 2, the recitation “laminar to turbulent transition point” is indefinite because the claim fails to clearly define the laminar to turbulent transition point. 
Moreover, Claim 2 is dependent from Claim 1. Then, claim 2 recites the air flow characteristic comprises at least one of: direction of the air flow …, laminar to turbulent transition point of the air flow, & speed of the air flow …”

The method for determining a characteristic of air flow in claim 1 comprises “measuring temperature to derive the characteristic of the air flow. Therefore, it is unclear HOW the “deriving” of the characteristic of the air is based on the temperature from a direction of air flow, laminal to turbulent transition and speed of the air as recited in Claim 2 from measuring at least one value of the temperature – meaning temperature is measured in Kelvin, Fahrenheit or Celsius. Therefore, it is unclear how the temperature would also measure turbulent transition (which is unclear) & speed (speed is measured distance/time).
Moreover, the last limitation of claim 1 recites “deriving the characteristic of the air flow based on the temperature value”. Claim 1 appears to “derive one characteristic of the air flow”. Therefore, it is unclear how the derivation of the other characteristics (in claim 2) from the temperature value(s).
Regarding Claim 3, the recitation “measuring at least two values of the temperature of air close to the surface of the blade at different positions of the surface, in particular close to a leading edge and/or at a pressure side and/or at a suction side of the blade; deriving the air flow characteristic based on the at least two temperature values” is vague and indefinite. Claim 3 depends to Claim 1. Claim 1 measures at least one temperature value and derives the characteristic of air flow. Therefore, it is not clear how the at least two temperature values (from claim 3) would derive the air flow characteristic that was derived by the at least one temperature value (from claim 1).  
Regarding Claim 4, the recitation “deriving the air flow characteristic is further based on a geometry of the surface” is vague and indefinite. It is unclear what the applicant is referring to with “geometry of a surface”. 
Regarding Claim 5, the recitation “wherein the different positions at which the temperature values are measured have a substantially same radial position but different circumferential positions, in particular close to a leading edge of the blade and/or around an expected laminar to turbulent transition region” is vague and indefinite. Claim 5 is dependent on Claim 1 where Claim 1 recites “A method for determining a characteristic of air flow close to a surface of a rotating blade of a wind turbine”. 
First, the “temperature values” are measured by sensors (as disclosed by the present invention spec). Second, sensor(s) are not claimed. Third, “temperature values” do NOT have positions as recited in claim 5 – a sensor would have “different positions”. 
Regarding Claim 6, the recitation “based on the location and in particular at least on a geometry of the surface of the blade” is vague and indefinite. It is unclear what the applicant is referring to regarding “a geometry of the surface”. Moreover, the recitation “deriving a value” is also indefinite because the limitation fails to clearly define such value.
Regarding Claim 7, the recitation “wherein a predetermined mapping between location of the maximum difference and the angle of attack is used” is vague and indefinite. It is unclear how “a predetermined mapping” is predetermined since no hardware or software is recited. Moreover, the recitation “the maximum difference” is also indefinite because the limitation fails to clearly define such maximum difference.
Regarding Claim 8, the recitation “determining (a) a value of a maximum difference between one of the (b) measured temperature values, in particular measured at substantially same radial position, and (c) a temperature value of the ambient air; determining a value of the speed of the air flow based on the maximum difference” is vague and indefinite. To begin, there is nothing recited as to the means to perform the “determining”. Moreover, all the values (a-c) are unclear as recited the limitations fail to clearly define such recitations (a-c). Finally, it is unclear how unknown values would be determined as “a maximum difference” from the measured temperature values and the value of ambient air. 
Regarding Claim 9, the recitation “to establish a temperature value profile across the suction” is vague and indefinite. As recited it is unclear how temperature value profile would be stablished – NO means such as software/hardware is recited.
Regarding Claim 10, the recitation “at least one temperature sensor adapted to measure at least one, in particular at least two, value of the temperature of air close to the surface of the blade” is vague and indefinite. As recited, it is unclear if the sensor is adapted to measure at least one or at least two values.
The recitations in the claim 2-3, 5-6 & 8-12 “in particular” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).  
Claims 11-14 are rejected based on their dependency from Claim 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the concept of “deriving characteristic(s) air flow by measuring temperature(s) to determine the characteristic of the air flow”. This judicial exception is not integrated into a practical application. The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
Regarding Claim 1, applicant recites the following:
A method for determining a characteristic of air flow close to a surface of a rotating blade of a wind turbine, the method comprising: measuring at least one value of the temperature of air close to the surface of the blade; and deriving the characteristic of the air flow based on the temperature value.
The claims recite a method, and are therefore directed to useful process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim components are directed to the concept of “determining a characteristic of air flow by measuring temperature(s)”. The “determining a characteristic of air flow by measuring temperature(s)” is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
The claim recites nothing more significantly other than the judicial exception to determine the characteristic of the air flow and therefore there is nothing more significantly other than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Therefore, Claim 1 fails Prong 2B of the 2019 101 Revised Patent Subject Matter Eligibility Guidance. 
Regarding claims 10, applicant recites “sensor” & “processor” respectively. However, the mere recitation of sensor(s) & processor(s) as an arrangement is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 
PRIOR ART WILL BE APPLIED AS BEST UNDERSTOOD BY THE EXAMINER. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-11 & 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santos (US 2010/0140953).
Regarding Claim 1, Santos discloses a method for determining a characteristic of air flow [The sensor assembly is configured to determine wind velocity when a current is induced to the wire as air flows through the flow path] close to a surface of a rotating blade of a wind turbine [The turbine further includes a sensor assembly for use in measuring wind velocity. The sensor assembly includes a body that includes “at least one surface” and a flow path defined at least partially by the at least one surface] (¶ [0005-0006] ), the method comprising: 
measuring [by 25] at least one value of the temperature of air [As air enters flow path 23, temperature sensor 25 detects a temperature of the incoming air] close to the surface [close to surface 42] of the blade [30] (FIG. 5, Claim 6, ¶ [0019]); and 

deriving the characteristic of the air flow [by 26] based on the temperature value [Data processor 26 receives data from wire 24 and from temperature sensor 25. Because the resistance of wire 24 is proportional to the temperature of wire 24, data processor 26 can calculate a velocity of wind flowing through flow path 23 based on the temperature decrease of wire 24, the temperature of the air, and the known resistance value of wire 24] (¶ [0020]).
Regarding Claim 2, Santos discloses the method according to claim 1 [see rejected Claim 1],
wherein the air flow characteristic comprises at least one of: speed of the air flow, in particular speed the free air flow [The sensor assembly is configured to determine wind velocity when a current is induced to the wire as air flows through the flow path] (Abstract).
Regarding Claim 3, Santos discloses the method according to claim 1 [see rejected Claim 1],
comprising: measuring at least two values of the temperature of air close to the surface of the blade at different positions of the surface [FIG. 4 shows several sensor assemblies 20 at different positions of the surface 30. Each sensor assembly 20 would measure one value. Therefore, two sensor assemblies 20 would disclose “at least two values”] in particular close to a leading edge [FIG. 4 shows the shows temperature of air sensors 25 “close to the surface of the blade”] and/or at a pressure side [41] and/or at a suction side [42] of the blade [30] (FIG. 4-5, Claim 6, ¶ [0019], ¶ [0025-0026]; During operation, high pressure air at pressure side 41 of airfoil 30 enters flow path 23, defined by first surface 21 and second surface 22. Air flows across temperature sensor 25 and wire 24 before exiting flow path 23 at suction side 42 of airfoil 30.); and
deriving the air flow characteristic based on the at least two temperature values [FIG.4 shows several “sensor assemblies” 20 of the “surface of the blade” 30 and therefore each sensor would measure “a value of the temperature” and moreover “two sensors” would measure “two values of the temperature”] (FIG. 4-5, Claim 6, ¶ [0019]).
Regarding Claim 4, Santos discloses the method according to claim 1 [see rejected Claim 1], 
wherein deriving the air flow characteristic is further based on a geometry of the surface [flow path 23] of the blade [First surface 21 and second surface 22 may be oriented such that flow path 23 may have any of a variety of cross-sectional areas. For example, flow path 23 may be defined with a substantially conical shape, with a substantially cylindrical shape, with a shape that includes a flared inlet, and/or with any cross-sectional flow area that enables sensor assembly 20 to function as described herein] (¶ [0018]).
Regarding Claim 10, Santos discloses an arrangement [“arrangement” shown in FIG. 5] for determining a characteristic of air flow close to a surface of a rotating blade of a wind turbine [A sensor assembly for use in measuring wind velocity] (FIG. 5, Abstract), the arrangement comprising: 
at least one temperature sensor [20] adapted to measure at least one, in particular at least two, value of the temperature of air close to the surface of the blade [FIG.4 shows several “sensor assemblies” 20 of the “surface of the blade” 30 where each sensor would measure “a value of the temperature”. Moreover, “two sensors” would measure each a “value of temperature” Therefore, two sensors measures “two values of the temperature”], and 
a processor [26] adapted to derive the characteristic of the air flow based on the temperature value [Data processor 26 receives data from wire 24 and from temperature sensor 25. Because the resistance of wire 24 is proportional to the temperature of wire 24, data processor 26 can calculate a velocity of wind flowing through flow path 23 based on the temperature decrease of wire 24,], the arrangement in particular being configured to carry out a method according to claim 1 [see rejected Claim 1] (FIG. 5, ¶ [0020]).
Regarding Claim 11, Santos discloses a blade [30] for a wind turbine [shown in FIG. 1], the blade [30] comprising: 
a surface formed as an air foil [top & bottom surface of 30 “form an airfoil”] (FIG. 4-5); 
at least one temperature sensor [20], in particular installed close to a leading edge [20 is installed “close” to a leading edge] and/or at a pressure side and/or at a suction side of the blade [20 is installed “close” to 41 & 42] and/or in front of and/or behind an expected location of laminar to turbulent transition point of flow [laminar to turbulent transition point lining all elements 20], configured to measure a temperature value of air flow close to the surface value [Data processor 26 receives data from wire 24 and from temperature sensor 25. Because the resistance of wire 24 is proportional to the temperature of wire 24, data processor 26 can calculate a velocity of wind flowing through flow path 23 based on the temperature decrease of wire 24, the temperature of the air, and the known resistance value of wire 24] (¶ [0020]).
Regarding Claim 13, Santos disclose the blade according to claims 11 [see rejected Claim 11], wherein at least one temperature sensor [20] comprises a thermal sensitive material [25], wherein a resistivity of the material is a function of the temperature [n the exemplary embodiment, sensor assembly 20 also includes a temperature sensor 25] (FIG.2, ¶ [0017]).
Regarding Claim 14, Santos discloses a wind turbine [10], comprising: at least one blade [14] (FIG. 1) according to claim 10 [see rejected Claim 10].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 & 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Santos (US 2010/0140953) according to Claim 1. 
Regarding Claim 5, Santos discloses the method according to claim 1 [see rejected Claim 1], 
Santos further discloses several one or more sensor assemblies [20] may be coupled to airfoil [30] (FIG. 4, ¶ [0024]).
Santos is not explicit to disclose:
wherein the different positions at which the temperature values are measured have a substantially same radial position but different circumferential positions, in particular close to a leading edge of the blade and/or around an expected laminar to turbulent transition region
However, one of ordinary skilled in the art would recognize that the one or more Santos’ sensor assembles [20] can be added or relocated since adding or relocating sensor in any system is not novel [It will be appreciated that sensor assemblies 20 may be readily coupled to or removed from airfoil 30 as needed] (¶ [0024]).



Therefore, relocating Santos sensor assemblies [20], Santos would also discloses:
wherein the different positions at which the temperature values are measured have a substantially same radial position but different circumferential positions, in particular close to a leading edge of the blade and/or around an expected laminar to turbulent transition region [by the sensors relocated at “different positions at which the temperature values are measured have a substantially same radial position but different circumferential positions in particular close to a leading edge of the blade and/or around an expected laminar to turbulent transition region”] (FIG. 4). 
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to add and relocate additional sensor assemblies as described by “a” above”. One would be motivated to do so to provide additional data for advanced control of blade pitching.
Regarding Claim 8, Santos discloses the method according to claim 1 [see rejected Claim 1], comprising: 
Santos is not explicit to disclose: 
determining a value of a maximum difference between one of the measured temperature values, in particular measured at substantially same radial position, and a temperature value of the ambient air; 
determining a value of the speed of the air flow based on the maximum difference.
However, Santos discloses 
several sensor assemblies [20] (FIG. 4);
data processor [26] (FIG. 5); 
the resistance of wire 24 is at least partially dependent upon a temperature of wire 24. Accordingly, as used herein, the term “known resistance” refers to the resistance of wire 24 at a predetermined calibration temperature (¶ [0017]).
One of ordinary skilled in the art would recognize that the “predetermined calibration temperature” using the known resistance (refer to iii) can be used for a maximum temperature determination. Therefore, the “calibrating of temperature” for a maximum temperature, the data processor would be capable to determined “a maximum difference between one of the measured temperature values, in particular measured at substantially same radial position, and a temperature value of the ambient air” & “determining a value of the speed of the air flow based on the maximum difference ”as recited. 
Hence, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to modified Santos to incorporate teachings as explained by elements i-iii. One would be motivated to do so to provide more detailed data for advanced control of blade pitching.
Regarding Claim 9, Santos discloses the method according to claim 1 [see rejected Claim 1],
discloses several one or more sensor assemblies [20] may be coupled to airfoil [30] (FIG. 4, ¶ [0024]).
wherein a laminar to turbulent transition point [laminar to turbulent transition point lining all elements 20] is determined to be present at a location where the temperature values exhibit a largest change [One of ordinary skill in the art will further appreciate that sensor assembly 20 may be calibrated on site using the known resistance of wire 24, rather than only calibrating sensor assembly 20 in a wind tunnel] (FIG. 5, ¶ [0017]).
Santos is not explicit to disclose wherein the plural temperature values are measured at different, in particular different circumferential, positions on the suction surface and/or the pressure surface of the blade and are used to establish a temperature value profile across the suction and/or pressure surface, in particular at a substantially same radial position; 
However, one of ordinary skilled in the art would recognize Santos’ one or more sensor assembles [20] can be added or relocated since adding or relocating sensor in any system is not novel [It will be appreciated that sensor assemblies 20 may be readily coupled to or removed from airfoil 30 as needed] (¶ [0024]).
Therefore, relocating Santos sensor assemblies [20], Santos would also discloses:
wherein the plural temperature values are measured at different, in particular different circumferential, positions on the suction surface and/or the pressure surface of the blade and are used to establish a temperature value profile across the suction and/or pressure surface, in particular at a substantially same radial positions [by the sensors relocated at “different positions at which the temperature values are measured have a substantially same radial position but different circumferential positions in particular close to a leading edge of the blade and/or around an expected laminar to turbulent transition region”] (FIG. 4). 
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to add and relocate additional sensor assemblies as described by “a” above”. One would be motivated to do so to provide data for advanced control of blade pitching.
Claim 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Santos (US 2010/0140953) according to Claim 1 and in further view of Haans (US 2010/0143121).
Regarding Claim 6, Santos discloses the method according to claim 1 [see rejected Claim 1], comprising: 
determining a location [from one of the sensors 20] of a maximum of the measured temperature values [by the “known resistance” of the resistance wire] (¶ [0017]; One of ordinary skill in the art will appreciate that the resistance of wire 24 is at least partially dependent upon a temperature of wire 24. Accordingly, as used herein, the term “known resistance” refers to the resistance of wire 24 at a predetermined calibration temperature. One of ordinary skill in the art will further appreciate that sensor assembly 20 may be calibrated on site using the known resistance of wire 24, rather than only calibrating sensor assembly 20 in a wind tunnel).  A POSITA would also recognize that the “known resistance” would also comprise a “maximum” resistance; 
deriving a value of a direction of the air flow, in particular angle of attack as measured between the direction of the air flow and a chord line of the blade, based on the location and in particular at least on a geometry of the surface of the blade [First surface 21 and second surface 22 may be oriented such that flow path 23 may have any of a variety of cross-sectional areas. For example, flow path 23 may be defined with a substantially conical shape, with a substantially cylindrical shape, with a shape that includes a flared inlet, and/or with any cross-sectional flow area that enables sensor assembly 20 to function as described herein] (¶ [0018]).
Santos is not explicit to disclose “in particular angle of attack as measured between the direction of the air flow and a chord line of the blade”.
Haans teaches an angle of attack measured between the direction of the air flow and a chord line of the blade [adjusting the pitch angle of the at least one rotor blade such that an actual angle of attack of the at least one rotor blade is smaller than a stall angle] (Claim 14). 
One of ordinary skilled in the art would recognize that measuring an angle of attack as taught by Haans’ is common in the art regarding wind turbine technologies.
Therefore, it would have been obvious to one of ordinary skilled in the effective filling date of the claimed invention to incorporate Haan’s teachings to measure the angle of attack. One would be motivated to do so to increase the reliability of energy production across the wind speed range and/or to change design parameters such as chord.
Regarding Claim 7, Santos discloses the method according to claim 1 [see rejected Claim 1].
Santos discloses wherein a predetermined mapping between location of the maximum difference and the angle of attack is used.
Haans teaches wherein a predetermined mapping between location of the maximum difference and the angle of attack is used [At least one sensed environmental condition is used to determine 306 specific values that indicate a higher risk of fouling of AFC system 100 of wind turbine 10. More specifically, estimated insect density and/or aerosol concentration are determined 306 from the sensed environmental condition] (¶ [0040]). 
One of ordinary skilled in the art would recognize that measuring an angle of attack as taught by Haans’ is common in the art regarding wind turbine technologies.
Therefore, it would have been obvious to one of ordinary skilled in the effective filling date of the claimed invention to incorporate Haan’s teachings to measure the angle of attack. One would be motivated to do so to increase the reliability of energy production across the wind speed range and/or to change design parameters such as chord.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Santos (US 2010/0140953) according to Claim 11.
Regarding Claim, 12 Santos discloses the blade according to claim 11.
Santos further discloses several one or more sensor assemblies [20] may be coupled to airfoil [30] (FIG. 4, ¶ [0024]).
Santos is not explicit to disclose:
wherein the one sensor comprises plural sensors, in particular an array or grid of sensors, the plural sensors comprising at least one group of sensors being arranged at a substantially same radial position but at different circumferential positions.
However, one of ordinary skilled in the art would recognize Santos’ one or more sensor assembles [20] can be added or relocated since adding or relocating sensor in any system is not novel [It will be appreciated that sensor assemblies 20 may be readily coupled to or removed from airfoil 30 as needed] (¶ [0024]).
Therefore, relocating Santos sensor assemblies [20], Santos would also discloses”
wherein the one sensor comprises plural sensors, in particular an array or grid of sensors, the plural sensors comprising at least one group of sensors being arranged at a substantially same radial position but at different circumferential positions [by the sensors relocated at “different positions at which the temperature values are measured have a substantially same radial position but different circumferential positions in particular close to a leading edge of the blade and/or around an expected laminar to turbulent transition region”] (FIG. 4). 
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to add and relocate additional sensor assemblies as described by “a” above”. One would be motivated to do so to provide data for advanced control of blade pitching.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH ORTEGA/Examiner, Art Unit 2832